Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-5, drawn to a printing apparatus, wherein the processors further execute the set of the instructions to determine whether the received print request is the print request transmitted from the different printing apparatus, and wherein, in a case where the received print request includes remote print information indicating that the received print request is a print request transmitted from the different printing apparatus, the received print request is determined to be the print request transmitted from the different printing apparatus, and in a case where the received print request does not include the remote print information, the received print request is determined not to be the print request transmitted from the different printing apparatus.
II. 	Claims 6-7, drawn to a printing apparatus, wherein the processors further execute the set of the instructions {to transmit information for identifying print data to the different printing apparatus, and wherein a print request chiding the print data identified based on the information for identifying the print data is received from the different printing apparatus, wherein the processors further execute the set of the instructions to: authenticate a user; acquire information including a list of print data associated with the authenticated user from a management server configured to manage bibliographic information about print data; receive selection of print data to be a print instruction target from the list of print data associated with the authenticated user; and identify the different printing apparatus storing the selected print data based on the acquired information, and wherein information for identifying the selected print data is transmitted to the identified different printing apparatus. 

III. 	Claim 9, drawn to a printing system including a first printing apparatus and a second printing apparatus, wherein, in a case where the print data identified based on the information for identifying print data is print data having an attribute of secure printing, a print request including the print data from which the attribute of the secure printing has been deleted is transmitted to the first printing apparatus.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of Invention I is clearly not overlapped and variant to that of Invention II or that of Invention III. Similarly, the scope of Invention II is clearly not overlapped and variant to that of Invention III.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853